989 F.2d 501
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ernesto NEGRIN, Defendant-Appellant.
No. 93-3075.
United States Court of Appeals, Sixth Circuit.
March 15, 1993.

Before NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court order continuing his pretrial detention without bond and rejecting his proposed conditions of release.   Both the defendant and the government have filed briefs in this matter.   A finding that pretrial detention is warranted shall not be disturbed on appeal unless clearly erroneous.   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).   Having reviewed the materials presented, we conclude that there is no such error.


2
It therefore is ORDERED that the district court's decision continuing detention pending trial is affirmed.   Rule 9(b), Local Rules of the Sixth Circuit.